Citation Nr: 9922933	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for lung cancer at the 100 percent rate, 
for accrued purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1971.  He died in October 
1993.  

By rating action dated in September 1994, the Department of 
Veterans Affairs (VA) Regional Office, St. Paul, Minnesota, 
denied entitlement to service connection for lung cancer from 
an effective date prior to the veteran's death and therefore 
denied the appellant's claim for accrued benefits.  She 
appealed from that decision.  In a January 1997 rating 
action, service connection for lung cancer was granted for 
the period from December 10, 1992, to October [redacted], 1993, 
at the 100 percent rate, and the appellant was paid accrued 
benefits at that rate effective January 1, 1993.  She 
appealed from the decision, asserting that the accrued 
benefits should have commenced one year prior to the 
veteran's death, October [redacted], 1992, with payment 
effective November 1, 1992, based on a July 1992 application 
for service connection for lung cancer.  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  In a June 1992 rating action, the veteran was determined 
to be permanently and totally disabled for pension purposes 
effective from April 18, 1991, based on various disabilities 
including peripheral vascular disease.  

3.  In July 1992, the veteran submitted a claim for 
additional disability pension based on the need for regular 
aid and attendance.  He indicated that he was undergoing 
treatment for lung cancer.  

4.  In an August 1992 rating action, the regional office 
denied entitlement to the aid and attendance allowance.  
Entitlement to the housebound benefit was granted.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  

5.  In December 1992, the veteran submitted another claim for 
the aid and attendance allowance.  The claim was denied in a 
May 1993 rating action.  

6.  The veteran died on October [redacted], 1993, due to 
lung cancer.  

7.  In November 1993, a claim for dependency and indemnity 
compensation benefits was submitted on behalf of his child, 
[redacted].  

8.  By rating action dated in June 1994, service connection 
was established for the cause of the veteran's death.  
Dependency and indemnity compensation benefits were paid to 
the appellant as custodian of [redacted] effective from November 
1, 1993.  

9.  In July 1994, a claim was submitted for an earlier 
effective date for a grant of service connection for the 
veteran's fatal lung cancer.  

10.  In a September 1994 rating action, an effective date for 
a grant of service connection for lung cancer prior to the 
veteran's death was denied.  The appellant appealed from that 
decision.  

11.  In a January 1997 rating action, the regional office 
granted service connection for lung cancer at the 100 percent 
rate effective from December 10, 1992, until the date of the 
veteran's death on October [redacted], 1993.  

12.  The appellant was paid accrued benefits for [redacted] 
for the period from January 1, 1993, to October [redacted], 
1993.  She appealed for an earlier effective date for the 
grant of the accrued benefits.  

13.  The evidence establishes that the July 1992 claim by the 
veteran for service connection for lung cancer was still 
pending and that the grant of service connection for that 
condition at the 100 percent rate should have been made 
effective July 30, 1992, date of receipt of the claim.  


CONCLUSION OF LAW

Service connection for lung cancer at the 100 percent rate, 
effective July 30, 1992, for purposes of accrued benefits is 
warranted.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.151, 3.160, 3.400, 3.1000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that she has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The record reflects that by rating action dated in June 1992, 
the veteran was found to be permanently and totally disabled 
for pension purposes effective from April 18, 1991, based on 
disabilities that included peripheral vascular disease.  

In July 1992, the veteran submitted a claim for aid and 
attendance benefits.  He indicated that he was currently 
undergoing treatment for lung cancer.  In an August 1992 
rating action, the aid and attendance benefit was denied.  It 
was determined that the veteran was entitled to the 
housebound benefit.  The veteran was duly notified of those 
decisions and did not submit an appeal.  

In December 1992, the veteran again submitted a claim for the 
aid and attendance benefit.  In a May 1993 rating action, the 
claim was denied by the regional office.  

The veteran's death certificate shows that he died on October 
[redacted], 1993, as a result of cancer of the lung.  

In November 1993, a claim was submitted on behalf of the 
veteran's child, [redacted], for dependency and indemnity 
compensation benefits and accrued benefits.  

In a June 1994 rating action, the regional office granted 
service connection for the cause of the veteran's death.  
Later that month, the appellant was paid dependency and 
indemnity compensation benefits as custodian of [redacted], 
beginning November 1, 1993.  

In July 1994, a claim was submitted for an earlier effective 
date for a grant of service connection for the veteran's 
fatal lung cancer.  In a September 1994 rating action, the 
regional office held that an effective date for a grant of 
service connection for lung cancer prior to the veteran's 
death was not in order and that there were therefore no 
accrued benefits available.  The appellant appealed from that 
decision.  

In a January 1997 rating action, the regional office held 
that entitlement to service connection for lung cancer at the 
100 percent rate was established, for accrued purposes, 
effective from December 10, 1992, the date of receipt of the 
December 1992 claim for the aid and attendance benefit.  It 
was noted that that claim also constituted a claim for 
service connection under the provisions of 38 C.F.R. 
§ 3.151(a).  It was indicated that the December 1992 claim 
remained in a pending status and that accrued benefits could 
be awarded based on that claim.  However, it was indicated 
that the July 1992 claim for the aid and attendance benefit 
had become final one year after the notification to the 
veteran in August 1992 of its denial and that, accordingly, 
that claim could not be used to grant service connection for 
lung cancer.  

II.  Analysis

The effective date of disability compensation based on 
presumptive service connection is the date entitlement arose 
if a claim is received within one year after separation from 
active duty.  Otherwise, the effective date is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151(a).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  A finally adjudicated claim is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death and due and unpaid for a period of not more 
than two years prior to death may be paid to the living 
person first listed as follows:  (1) His spouse, (2) his 
children, (3) his dependent parents.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  

The record in this case shows that in July 1992, the veteran 
submitted a claim for the aid and attendance allowance 
indicating that he was undergoing treatment for lung cancer.  
In an August 1992 rating action, the aid and attendance 
benefit was denied; however, he was found entitled to the 
housebound benefit.  He was notified of the housebound award 
in August 1992.  Although the lung cancer was listed on the 
August 1992 rating action as a nonservice-connected condition 
and rated 100 percent disabling, the veteran was not notified 
of the denial of service connection for that condition.  As 
noted by the regional office, a claim for disability 
compensation may be considered a claim for pension, and vice 
versa, under the provisions of 38 C.F.R. § 3.151(a).  Thus, 
as in the case of the December 1992 claim, the veteran's July 
1992 claim for service connection for lung cancer was never 
finally adjudicated but remained in a pending status.  38 
C.F.R. § 3.160.  It therefore follows that the grant of 
service connection for lung cancer at the 100 percent rate 
may be effective from July 30, 1992, date of receipt of the 
claim for that benefit and that accrued benefits may be 
awarded on the basis of that claim, if otherwise in order.  
38 U.S.C.A. §§ 5010, 5121; 38 C.F.R. §§ 3.400, 3.1000.  

The Board notes that 38 U.S.C.A. § 5121(a) was amended in 
1996 by Pub. L. No. 104-275 to provide for payment of accrued 
benefits for a period not to exceed two years prior to the 
death of the individual entitled to receive periodic monetary 
benefits.  The VA General Counsel has held that the amended 
version of Section 5121(a) applies to claims for accrued 
benefits based on deaths that occurred prior to the October 
9, 1996, date of enactment of the amendment to the statute 
that were not finally decided prior to that date.  VAOPGCPREC 
16-97, 62 Fed. Reg. 37,954 (1997).  That is the case here.  

The appellant would therefore be entitled to accrued benefits 
based on the date of receipt of the veteran's claim on July 
30, 1992.  The actual payment of accrued benefits would be 
effective the first day of the following month, or August 1, 
1992, under the provisions of 38 C.F.R. § 3.31.  However, the 
appellant would not be entitled to accrued benefits prior to 
that date (despite the two-year provision of Section 5121(a)) 
because accrued benefits derive from the veteran's 
entitlement.  Even the veteran would not have been entitled 
to payment of compensation prior to the effective date of the 
grant of service connection for his lung cancer.  

In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the appellant.  38 U.S.C.A. 
§ 5107(b).  




ORDER

An effective date of July 30, 1992, for a grant of service 
connection for lung cancer at the 100 percent rate, for 
accrued purposes, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

